UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ALEXANDRA DIAMENT,
                                                                     18-CV-7331 (ARR) (RML)
                    Plaintiff,
                                                                     Opinion & Order
                            — against —
                                                                     Not for electronic or print
 ALDOUS & ASSOCIATES, P.L.L.C.,                                      publication

                    Defendant.


ROSS, United States District Judge:

         This Court has received the Report and Recommendation on the instant case dated

November 4, 2019, from the Honorable Robert M. Levy, United States Magistrate Judge. No

objections have been filed. The Court reviews “de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan &

Bronx Surface Transit Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y.

May 19, 2011). Where no timely objections have been filed, “the district court need only satisfy itself

that there is no clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-

CV-0371 (LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington

ex rel. Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed

the record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety,

as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).

         Accordingly, this case is dismissed for lack of prosecution.


SO ORDERED.
                                                         _______/s/________________
                                                         Allyne R. Ross
                                                         United States District Judge

Dated:          November 21, 2019
                Brooklyn, New York
